DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 10/04/2021. Claims 1, 4-5, 7- 8, 11-12, 14 and 16-20 are amended. Claims 6, 13 and 15 are canceled. Claims 21-25 are new. Claims 1-5, 7-12, 14 and 16-25 remain pending in the application.
	
Response to Arguments
In response to the Applicant’s argument (see page 8), with respect to the rejection of claims 1-6 under 35 U.S.C. 101, the rejection of claims 1-6 under 35 U.S.C. 101 has been withdrawn in view of the amendments made to claim 1.

In response to the Applicant’s argument (see page 8), with respect to the rejection of claim 18 under 35 U.S.C. 112(b), the rejection of claim 18 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to claim 18.

The Applicant argues (see page 9), with respect to claims 1, 7 and 16, that claims 1, 7, and 16 are amended herein to recite "obtaining an item from a queue ... the item specifying a group associated with a destination." Thus, embodiments determine if 
In response to the Applicant’s argument, the Examiner respectfully disagrees. Patel teaches that the dynamic flow manager 32 determines if a virtual group (concurrency parameter) 36 is defined for the flow (group). If no virtual group (concurrency parameter) is defined for the flow, the No branch of decisional step 206 leads to step 208 in which the packet 60 is assigned to a default virtual group 36. Therefore, it clearly that Patel teaches “if the item does not have the concurrency parameter for the group: dynamically determining the concurrency parameter for the group, for the item” (Patel, see figs. 13 and 15; see col. 17, lines 24-46).
Gupta is relied upon to teach “the item specifying a group associated with a destination”. Gupta teaches that routing a message to a certain URL based on the auto-assigned URL capacity, e.g., the capacity automatically assigned to the URL (destination) based on the business service capacity, or the throttling group (group) associated with the URL (Gupta, see fig. 2; see paragraphs 0017-0018 and 0023).
The combination of Gupta and Patel teaches the limitations pointed out above by the Applicant. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant argues (see page 9), with respect to claims 1, 7 and 16, that claims 1, 7 and 16 recite "dynamically determining [for the item,] a concurrency parameter for the group [specified by the item]" and "returning the item to the queue with the dynamically determined concurrency parameter included in the item." However, forwarding a packet to a virtual group for allocation of queueing and moving a packet to a new virtual group fails to teach "returning the item to the queue with the dynamically determined concurrency parameter included in the item," where the dynamically determined concurrency parameter was dynamically determined for the group specified by the item. 
In response to the Applicant’s argument, the Examiner respectfully disagrees. Patel teaches a method and system for queuing traffic in a wireless network (Patel, see abstract). Therefore, the traffic including the packets in the virtual groups are queued for transmission over the network. Patel teaches that the dynamic flow manager 32 determines if a virtual group 36 is defined for the flow. If no virtual group is defined for the flow, the No branch of decisional step 206 leads to step 208 in which the packet 60 is assigned to a default virtual group 36. This ensures that all packets will be forwarded to a virtual group 36 for allocation of queuing (returning item to the queue with the default virtual group) and that queued packets 60 for the virtual group 36 are moved to the new virtual group 36. Patel further teaches that each packet includes a flow identifier and is assigned to one of a plurality of virtual groups based on the flow identifier. Label(s) or tag(s) identifying the virtual group may be inserted in front of each data packet (Patel, see col. 2, lines 13-25). The virtual groups comprise discrete transmission resources. Each packet is queued in the assigned virtual group for 

Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 recites “wherein wherein applying the concurrency rule to the item…” It appears that the word “wherein” is duplicated.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14 and 16-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10440150. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 7 and 16, see the table below.
Application No. 16/576,531
U.S. Patent No. 10440150
Claim 1. A system for delivery pacing, comprising: a processor; a non-transitory computer readable medium storing thereon a set of computer instructions translatable by the processor for:

















determining whether the item has a concurrency parameter for the group associated with the destination; if the item has the concurrency parameter for the group, delivering the item to the destination; and
if the item does not have the concurrency parameter for the group: dynamically determining the concurrency parameter for the group, for the item; and returning the item to the queue with the dynamically determined concurrency parameter included in the item; and 









applying a concurrency rule to the item based on the dynamically determined concurrency parameter.





determine whether the item dequeued by the agent from the queue contains a concurrency parameter for a group associated with the destination on the computer network, wherein the concurrency parameter specifies a maximum number of items in the group that can be concurrently processed for delivery to the destination; and based on a determination that the item dequeued from the queue by the agent does not contain a concurrency parameter for a group: dynamically determine a concurrency parameter for the item dequeued from the queue; and enqueue the item dequeued from the queue back to the queue with the dynamically 


wherein the queue manager is further configured to control concurrency of delivery over the computer network by applying a concurrency rule to the item for pacing delivery of the item from the queue over the computer network based on the dynamically determined concurrency parameter, wherein the queue manager is configured to: determine the dynamically determined concurrency parameter from the item and set a concurrency limit for the group associated with the destination based on the dynamically determined concurrency parameter; in response to a dequeue attempt: determine whether the concurrency limit for the group associated with the destination has been met based 









obtaining, at a server machine, an item from a queue of the server machine, the item specifying a group associated with a destination;



determining whether the item has a concurrency parameter for the group associated with the destination; and if the item does not have the concurrency parameter for the group, dynamically determining the concurrency parameter for the group, for the item; and returning the item to the queue with the dynamically determined concurrency parameter included in the item.


dequeuing, by an agent running on a server machine, an item from the queue, the item specifying a destination on the computer network, wherein the 

determining, by the agent, whether the item dequeued from the queue contains a concurrency parameter for a group associated with the destination on the computer network, wherein the concurrency parameter specifies a maximum number of items in the group that can be concurrently processed for delivery to the destination; based on a determination that the item dequeued by the agent from the queue does not contain a concurrency parameter for a group, the agent: dynamically determining a concurrency parameter for the item dequeued from the queue; enqueuing the item dequeued from the queue back to the queue with the dynamically determined concurrency parameter included in the item that is enqueued back to the queue; and controlling 

 








obtaining an item from a queue, the item specifying a group associated with a destination;






dequeuing an item from the queue, the item specifying a destination on a computer network, wherein the destination comprises a destination machine; 


based on a determination that the item dequeued from the queue does not contain a concurrency parameter for a group: dynamically determining a concurrency parameter for the item dequeued from the queue; and enqueuing the item dequeued from the queue back to the queue with the dynamically determined concurrency parameter included in the item that is enqueued back to the queue; and controlling concurrency of delivery over the computer network by applying a concurrency rule to the item for pacing delivery of the item over the computer 


Regarding claims 2-5, 8-12, 14 and 17-25, claims 2-5, 8-12, 14 and 17-25 of Application No. 16/576,531 correspond respectively to claims 1-4, 6, 6-9, 11, 13-16, 5, 1, 12, 6 and 13 of U.S. Patent No. 10440150.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. PGPub 2014/0280819) in view of Patel et al. (U.S. Patent No. 6865185).

Regarding claims 1, 7 and 16, Gupta teaches A system for delivery pacing, comprising: a processor; a non-transitory computer readable medium storing thereon a 
the item specifying a group associated with a destination; (Gupta, see fig. 2; see paragraph 0018 where messages waiting in business service queues to be processed; see paragraph 0017 where route a message to a certain URL based on the auto-assigned URL capacity, e.g., the capacity automatically assigned to the URL based on the business service capacity, or the throttling group associated with the URL (if any).; see paragraph 0016 where associate the URL(s) for a business service with one or more throttling groups; see paragraph 0023 where business services will have equal priority from the perspective of a given throttling group, and capacity requests will be honored based on message priorities followed by message timestamps)
determining whether the item has a concurrency parameter for the group associated with the destination; (Gupta, see fig. 2; see paragraph 0014 where that determine the throttling constraints for a throttling group generally include throttling state, i.e., a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit. If the throttling state is set to disabled, the throttling group would generally behave as if having an infinite capacity. The group maximum concurrency generally allows restricting the amount of messages being processed simultaneously by the throttling group and is generally only settable when the 
if the item has the concurrency parameter for the group, delivering the item to the destination; and (Gupta, see paragraph 0014 where a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit; see fig. 2 block 212 where route message(s); see paragraph 0024 where one or more messages are routed based at least in part on the throttling group; see paragraph 0017 where route a message to a certain URL; Gupta teaches that messages are subjected to concurrency setting (has a concurrency parameter for the group), the messages are routed (delivered) based on the throttling group setting or parameters (concurrency parameter))
applying a concurrency rule to the item based on the dynamically determined concurrency parameter. (Gupta, see paragraphs 0013 where two classes of parameters within a throttling group: parameters that determine the throttling constraints for the throttling group, and parameters that provide default values for the corresponding throttling settings in the associated business services; see paragraph 0014 where a flag that determines whether or not messages routed to the throttling group are to be 
However, Gupta does not explicitly teach obtaining an item from a queue of a server machine,
if the item does not have the concurrency parameter for the group: dynamically determining the concurrency parameter for the group, for the item; and
returning the item to the queue with the dynamically determined concurrency parameter included in the item; and
Patel teaches obtaining an item from a queue of a server machine, (Patel, see figs. 13 and 15; see col. 17, lines 14-23 where a packet 60 is received (queued) for transmission (queued for transmission) in the wireless network 10. Next, at step 202, the packet header 80 is extracted (obtain from the transmission queue) to get the flow identifier and determine the corresponding flow; see abstract  where Each packet is queued in an assigned virtual group for transmission; see col. 17, lines 47-65)
if the item does not have the concurrency parameter for the group: dynamically determining the concurrency parameter for the group, for the item; and  (Patel, see figs. 13 and 15; see col. 17, lines 24-46 where the dynamic flow manager 32 determines if a virtual group (concurrency parameter) 36 is defined for the flow. If no virtual group (concurrency parameter) is defined for the flow, the No branch of decisional step 206 leads to step 208 in which the packet 60 is assigned to a default virtual group 36. This ensures that all packets will be forwarded to a virtual group 36 for allocation of queuing and forwarding resources...)

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gupta and Patel to provide the technique of obtaining an item from a queue of a server machine, if the item does not have the concurrency parameter for the group: dynamically determining the concurrency parameter for the group, for the item and returning the item to the queue with the dynamically determined concurrency parameter included in the item of Patel in the system of Gupta in order to improve application throughput, consistency across the network, overall network efficiency, and rapid service creation (Patel, see col. 1, lines 56-67).

Regarding claims 2 and 9, Gupta-Patel teaches wherein the concurrency parameter for the group controls a maximum number of items in the group that can be concurrently processed for delivery to the destination. (Gupta, see paragraph 0007 where a maximum allowable concurrency for a corresponding throttling group; see 

Regarding claims 3 and 10, Gupta-Patel teaches wherein the item is a document, fax, file, message, or piece of information. (Gupta, see paragraph 0014 messages; see paragraph 0007 where define how messages sent to a business service are to be controlled)

Regarding claims 4, 11 and 18, Gupta-Patel teaches wherein the group is one of a plurality of destination groups associated with different destinations, (Gupta, see paragraph 0016 where associate the URL(s) for a business service with one or more throttling groups; see paragraph 0017 where the message may be routed to the URL and the load at the group level and the URL level incremented; otherwise, if the load is equal--or greater--than the group capacity, the next URL in the business service, which indicates a plurality of destinations)
wherein the server machine is connected to a predetermined number of lines for servicing the different destinations, and (Gupta, see fig. 1 element 104; see paragraph 0006 where provide business services via an Oracle service bus (OSB) 104 to any of a number of a potentially wide variety of devices 106-120)
wherein a respective concurrency parameter of each destination group of the plurality of destination groups controls a maximum number of items in each destination group that can be concurrently processed for delivery to a respective destination. 

Regarding claims 5, 14 and 20, Gupta-Patel teaches wherein wherein applying the concurrency rule to the item based on the dynamically determined concurrency parameter comprises applying the concurrency rule to the item independently of a priority value associated with the item. (Gupta, see paragraphs 0013-0014 where a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit; see fig. 2; see paragraph 0024 where messages are routed based on the throttling group; see paragraph 0023)

Regarding claims 8 and 17, Gupta-Patel teaches further comprising: applying a concurrency rule to the item based on the dynamically determined concurrency parameter. (Gupta, see paragraphs 0013 where two classes of parameters within a throttling group: parameters that determine the throttling constraints for the throttling group, and parameters that provide default values for the corresponding throttling settings in the associated business services; see paragraph 0014 where a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message 

Regarding claim 12, Gupta-Patel teaches further comprising: prior to the obtaining, determining whether concurrency is enabled, (Gupta, see figs. 1 and 2; see paragraph 0014 where a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit. If the throttling state is set to disabled... the throttling group and is generally only settable when the throttling state is set to enable)
wherein the determining whether the item has the concurrency parameter for the group is performed based on a determination that concurrency is enabled. (Gupta, see figs. 1 and 2; see paragraph 0014 where If the throttling state is set to disabled, the throttling group would generally behave as if having an infinite capacity…the throttling group and is generally only settable when the throttling state is set to enable; see paragraph 0017 where route a message to a certain URL)

Regarding claim 19, Gupta-Patel teaches wherein the non-transitory computer readable medium further stores instructions translatable by the processor to perform: processor to perform: determining whether concurrency is enabled; and (Gupta, see figs. 1 and 2; see paragraph 0014 where a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit. If the 
if the concurrency is not enabled, delivering the item to the destination without processor to perform: determining whether concurrency is enabled; and if the concurrency is not enabled, delivering the item to the destination without determining whether the item has the concurrency parameter for the group. (Gupta, see figs. 1 and 2; see paragraph 0014 where If the throttling state is set to disabled, the throttling group would generally behave as if having an infinite capacity...the throttling group and is generally only settable when the throttling state is set to enable; see paragraph 0017 where route a message to a certain URL; see paragraph 0017 where route a message to a certain URL)

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. PGPub 2014/0280819) in view of Patel et al. (U.S. Patent No. 6865185) further in view of Pashupathy et al. (U.S. Patent No. 6574660).

Regarding claims 21 and 23, Gupta-Patel teaches wherein the instructions are translatable by the processor for obtaining the item from the queue of the server machine, (Patel, see figs. 13 and 15; see col. 17, lines 14-23 where a packet 60 is received (queued) for transmission (queued for transmission) in the wireless network 10. Next, at step 202, the packet header 80 is extracted (obtain from the transmission queue) to get the flow identifier and determine the corresponding flow; see abstract  
determining whether the item has the concurrency parameter for the group associated with the destination, (Gupta, see fig. 2; see paragraph 0014 where that determine the throttling constraints for a throttling group generally include throttling state, i.e., a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit. If the throttling state is set to disabled, the throttling group would generally behave as if having an infinite capacity. The group maximum concurrency generally allows restricting the amount of messages being processed simultaneously by the throttling group and is generally only settable when the throttling state is set to enable; see paragraph 0018 where messages waiting in business service queues to be processed; see paragraph 0017 where route a message to a certain URL; see paragraph 0016 where associate the URL(s) for a business service with one or more throttling groups; see paragraph 0023 where business services will have equal priority from the perspective of a given throttling group, and capacity requests will be honored based on message priorities followed by message timestamps)
dynamically determining the concurrency parameter for the group, and (Patel, see figs. 13 and 15; see col. 17, lines 24-46 where the dynamic flow manager 32 determines if a virtual group (concurrency parameter) 36 is defined for the flow. If no virtual group (concurrency parameter) is defined for the flow, the No branch of decisional step 206 leads to step 208 in which the packet 60 is assigned to a default 
returning the item to the queue with the dynamically determined concurrency parameter (Patel, see figs. 13 and 15; see abstract; see col. 2, lines 13-25; see col. 17, lines 24-46 where the dynamic flow manager 32 determines if a virtual group 36 is defined for the flow. If no virtual group is defined for the flow, the No branch of decisional step 206 leads to step 208 in which the packet 60 is assigned to a default virtual group 36. This ensures that all packets will be forwarded to a virtual group 36 for allocation of queuing (returning item to the queue with the default virtual group) and forwarding resources...; see col. 17, lines 47-65 where to allow queued packets 60 for the virtual group 36 to be moved to the new virtual group 36; see abstract where Each packet is queued in an assigned virtual group for transmission). The motivation regarding to the obviousness to claims 1 and 7, with respect to the combination of Gupta and Patel, is also applied to claims 21 and 23.
	However, Gupta-Patel does not explicitly teach in a background process that is one of a plurality of background processes on the server machine.
Pashupathy teaches in a background process that is one of a plurality of background processes on the server machine. (Pashupathy, see col. 6, lines 1-11 where provider agent runs in the background)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gupta-Patel and Pashupathy to provide the technique of a background process that is one of a plurality of background processes on the server machine of Pashupathy in the system of Gupta-Patel in order to allow the agent to run .

Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. PGPub 2014/0280819) in view of Patel et al. (U.S. Patent No. 6865185) further in view of Frink et al. (U.S. PGPub 2009/0285217).

Regarding claim 22, Gupta-Patel teaches wherein the set of computer instructions further comprise instructions translatable by the processor for setting a concurrency limit for the group associated with the destination to the dynamically determined concurrency parameter, and (Gupta, see paragraph 0014 where that determine the throttling constraints for a throttling group generally include throttling state, i.e., a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit. If the throttling state is set to disabled, the throttling group would generally behave as if having an infinite capacity. The group maximum concurrency generally allows restricting the amount of messages being processed simultaneously by the throttling group and is generally only settable when the throttling state is set to enable; see paragraph 0018 where messages waiting in business service queues to be processed; see paragraph 0017 where route a message to a certain URL; see paragraph 0016 where associate the URL(s) for a business service with one or more throttling groups; see paragraph 0023 where business services will have equal priority from the perspective of a given throttling group, and 
wherein applying the concurrency rule to the item based on the dynamically determined concurrency parameter comprises: (Gupta, see paragraphs 0013 where two classes of parameters within a throttling group: parameters that determine the throttling constraints for the throttling group, and parameters that provide default values for the corresponding throttling settings in the associated business services; see paragraph 0014 where a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit; see fig. 2; see paragraph 0024 where messages are routed based on the throttling group)
allowing the item to be dequeued from the queue if the concurrency limit for the group is not met. (Gupta, see fig. 2; see paragraph 0017 where  a throttling engine may determine whether or not to route a message to a certain URL based on the auto-assigned URL capacity…If the load is less than the capacity for the group, the message may be routed to the URL and the load at the group level and the URL level incremented; otherwise, if the load is equal--or greater--than the group capacity, the next URL in the business service may be tried, which indicates that the item is allowed to be dequeued from the current URL and enqueued for the next URL). 
However, Gupta-Patel does not explicitly teach preventing the item from being dequeued if the concurrency limit for the group is met; and
Frink teaches preventing the item from being dequeued if the concurrency limit for the group is met; and (Frink, see figs. 4A-4B, 7 and 9; see paragraph 0057 where 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gupta-Patel and Frink to provide the technique of preventing the item from being dequeued if the concurrency limit for the group is met of Frink in the system of Gupta-Patel in order to enable the transmission of a larger number of data over constrained bandwidth links (Frink, see paragraph 0017).

Regarding claim 24, Gupta-Patel teaches further comprising setting a concurrency limit for the group associated with the destination to the dynamically determined concurrency parameter and, (Gupta, see paragraph 0014 where that determine the throttling constraints for a throttling group generally include throttling state, i.e., a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit. If the throttling state is set to disabled, the throttling group would generally behave as if having an infinite capacity. The group maximum concurrency generally allows restricting the amount of messages being processed simultaneously by the throttling group and is generally only settable when the throttling state is set to enable; see paragraph 0018 where messages waiting in business service queues to be processed; see paragraph 0017 where route a message to a certain URL; see paragraph 0016 where associate the URL(s) for a business service with one or more throttling groups; see paragraph 0023 where business 
wherein applying the concurrency rule to the item based on the dynamically determined concurrency parameter comprises (Gupta, see paragraphs 0013 where two classes of parameters within a throttling group: parameters that determine the throttling constraints for the throttling group, and parameters that provide default values for the corresponding throttling settings in the associated business services; see paragraph 0014 where a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit; see fig. 2; see paragraph 0024 where messages are routed based on the throttling group). 
However, Gupta-Patel does not explicitly teach preventing the item from being dequeued if the concurrency limit for the group is met.
Frink teaches preventing the item from being dequeued if the concurrency limit for the group is met. (Frink, see figs. 4A-4B, 7 and 9; see paragraph 0057 where multiplexer (e.g., using feedback from the scheduler 162) can disable dequeuing from the buffer allocated to the new stream until sufficient packets are pre-fetched from the new stream…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gupta-Patel and Frink to provide the technique of preventing the item from being dequeued if the concurrency limit for the group is met of 

Regarding claim 25, Gupta-Patel teaches further comprising instructions translatable by the processor for setting a concurrency limit for the group associated with the destination to the dynamically determined concurrency parameter, and (Gupta, see paragraph 0014 where that determine the throttling constraints for a throttling group generally include throttling state, i.e., a flag that determines whether or not messages routed to the throttling group are to be subjected to the group concurrency settings, and group maximum concurrency, i.e., a message concurrency limit. If the throttling state is set to disabled, the throttling group would generally behave as if having an infinite capacity. The group maximum concurrency generally allows restricting the amount of messages being processed simultaneously by the throttling group and is generally only settable when the throttling state is set to enable; see paragraph 0018 where messages waiting in business service queues to be processed; see paragraph 0017 where route a message to a certain URL; see paragraph 0016 where associate the URL(s) for a business service with one or more throttling groups; see paragraph 0023 where business services will have equal priority from the perspective of a given throttling group, and capacity requests will be honored based on message priorities followed by message timestamps)
wherein applying the concurrency rule to the item based on the dynamically determined concurrency parameter comprises: (Gupta, see paragraphs 0013 where two classes of parameters within a throttling group: parameters that determine the throttling 
allowing the item to be dequeued from the queue if the concurrency limit for the group is not met. (Gupta, see fig. 2; see paragraph 0017 where  a throttling engine may determine whether or not to route a message to a certain URL based on the auto-assigned URL capacity…If the load is less than the capacity for the group, the message may be routed to the URL and the load at the group level and the URL level incremented; otherwise, if the load is equal--or greater--than the group capacity, the next URL in the business service may be tried, which indicates that the item is allowed to be dequeued from the current URL and enqueued for the next URL) 
However, Gupta-Patel does not explicitly teach preventing the item from being dequeued if the concurrency limit for the group is met; and
Frink teaches preventing the item from being dequeued if the concurrency limit for the group is met; and (Frink, see figs. 4A-4B, 7 and 9; see paragraph 0057 where multiplexer (e.g., using feedback from the scheduler 162) can disable dequeuing from the buffer allocated to the new stream until sufficient packets are pre-fetched from the new stream…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gupta-Patel and Frink to provide the technique of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443